UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1928



ROBERT LEWIS MORGAN,

                                            Plaintiff - Appellant,

          versus

COLON WILLOUGHBY, Wake County District Attor-
ney, in his personal and official capacity;
JOSHUA THARRINGTON, Assistant Wake County Dis-
trict Attorney, in his personal and official
capacity; D. C. SUGGS, City of Raleigh Police
Officer, in his personal and official capac-
ity; WAKE COUNTY, North Carolina,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-96-64-5-BR)

Submitted:   December 19, 1996         Decided:     December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert Lewis Morgan, Appellant Pro Se. Floyd Matthew Lewis, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina;
Dorothy Kibler Woodard, CITY ATTORNEY'S OFFICE, Raleigh, North
Carolina; Michael R. Ferrell, COUNTY ATTORNEY'S OFFICE FOR THE
COUNTY OF WAKE, Raleigh, North Carolina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Morgan

v. Willoughby, No. CA-96-64-5-BR (E.D.N.C. June 10, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3